Case 8:20-cv-00043-SB-ADS Document 192-36 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3987




Summary Judgment Ex. 55
Case 8:20-cv-00043-SB-ADS Document 192-36 Filed 05/14/21 Page 2 of 4 Page ID
                                 #:3988
Case 8:20-cv-00043-SB-ADS Document 192-36 Filed 05/14/21 Page 3 of 4 Page ID
                                 #:3989
Case 8:20-cv-00043-SB-ADS Document 192-36 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3990
